DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

The information disclosure statement(s) (IDS/IDSs) submitted on 10/4/2019 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS/IDSs is/are being considered by the examiner.

Allowable Subject Matter

Claims 1-20 are allowed.


	United States Patent App. Pub. No. 2009/0108849 to Berg et al., which discloses a method to detect shorted solenoid coils having semiconductor switches between coils and ground, but not having a direct current power source connected to the first measurement terminal or application of a counter electromotive force to the first coil when the semiconductor switch is turned off;
	United States Patent No. 6,147,498 to Sumiya et al., which discloses a device for detecting fault in a solenoid valve having a semiconductor switch between a solenoid valve and ground, but not having a direct current power source connected to the first measurement terminal or application of a counter electromotive force to the first coil when the semiconductor switch is turned off.
The examiner also found multiple references that teach limitations of the claimed subject matter, but do not qualify as prior art due to their filing dates, e.g., United States Pat. App. No. 2020/0144825 to Kosugi et al.


	in claim 1, "A test device, comprising . . . a direct-current measurement power source connected to the first measurement terminal," and
	in claim 10, "A test method for testing reliability of a first coil connected between a first measurement terminal and a second measurement terminal, the first measurement terminal being connected to a direct-current power source, the method comprising . . . a voltage application step of turning on and off a first semiconductor switch connected between the second measurement terminal and a ground, so as to apply a counter electromotive force to the first coil when the first semiconductor switch is turned off,"
	in combination with all other limitations.

Claims 2-9 and 11-20 are allowed as being dependent on claims 1 and 10, respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert P Alejnikov whose telephone number is (571)270-5164. The examiner can normally be reached 10:00a-6:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/ROBERT P ALEJNIKOV JR/Examiner, Art Unit 2868   

/TUNG X NGUYEN/Primary Examiner, Art Unit 2868                                                                                                                                                                                                                                       
11/5/21